In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1771V
                                        (not to be published)


    CARIANA M. FORBUSH as ,
    Administrator for ESTATE OF KRISTI                          Chief Special Master Corcoran
    A. BAKER,
                       Petitioner,                              Filed: May 12, 2022
    v.
                                                                Special Processing Unit                 (SPU);
    SECRETARY OF HEALTH AND                                     Attorney’s Fees and Costs
    HUMAN SERVICES,

                         Respondent.


Simina Vourlis, Law Offices of Simina Vourlis, Columbus, OH, for Petitioner.

Steven Santayana, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On November 18, 2019, Kristi Baker filed this action under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act), alleging
that she suffered right shoulder injuries related to vaccine administration as a result of a
November 23, 2017, influenza vaccine. (Petition at 1-7). On December 20, 2021 a
decision was issued awarding compensation to Petitioner based on the Respondent’s
proffer. (ECF No. 49).

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        Petitioner has now filed a motion for attorney’s fees and costs, dated March 7,
2022 (ECF No. 54), requesting a total award of $59,305.53 (representing $58,408.60 in
fees and $896.93 in costs). In accordance with General Order No. 9, Petitioner filed a
signed statement indicating that Petitioner incurred no out-of-pocket expenses. (ECF No.
54-5). Respondent reacted to the motion on March 10, 2022, representing that he is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case, but deferring resolution of the amount to be awarded to my discretion. (ECF
No. 55). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate, for the reason stated below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health &
Human Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.
                                            2
                                           ATTORNEY FEES

       Petitioner requests the following rates of compensation for the work of her attorney
Simina Vourlis: $439 per hour for 2018; $448 per hour for 2019; $467 per hour for 2020;
$491 per hour for 2021; and $525 per hour for 2022. (ECF No. 54 at 1). The rates
requested for 2018 - 2021 are consistent with what Ms. Vourlis has been awarded for her
work in the Vaccine Program in prior cases, and I shall therefore apply them herein.

       However, although the proposed rate for Ms. Vourlis’s 2022 work falls within the
experience range provided in OSM’s recently updated rate chart for similarly situated
attorneys, I find the specifically-requested increase to be excessive, despite her 31 years
of experience. 3 Ms. Vourlis has been counsel in a large number of Vaccine Act cases,
but she is not among the Program counsel who most consistently appear in these matters.
As a result, a rate at the very highest end of this range is not reasonable, as similarly-
experienced attorneys with even more experience in the Program nevertheless receive
rates closer to mid-range.

       Instead, based on my experience applying the factors relevant to determining
proper hourly rates for Program attorneys, 4 a rate of $505 per hour is more appropriate
for Ms. Vourlis’s 2022 time. This reduces the amount to be awarded herein by $70.00. 5
All other time billed to the matter shall be awarded.

                                          ATTORNEY COSTS

      Petitioner requests $896.93 in overall costs. (ECF No. 54 at 3). This amount is
comprised of obtaining medical records, shipping costs, and the Court’s filing fee. I have
reviewed all the requested costs, find them to be reasonable, and therefore award the
requested amount in full.

                                             CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $59,235.53 (representing $58,338.60 in fees and $896.93 in costs) as a
3
    The Attorneys’ Fee Schedule for 2022 is available at http://www.uscfc.uscourts.gov/node/2914.
4
 See McCulloch v. Health and Human Services, No. 09–293V, 2015 WL 5634323 at *17 (Fed. Cl. Spec.
Mstr. Sept. 1, 2015).
5
    This amount consists of $525 - $505 = $20 x 3.5 hrs = $70.00.

                                                     3
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 6

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




6
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 4